DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (JP No. 08165569) view of Endo et al (US 2014/0097079), Druz et al (US Patent No. 9,206,500), and Harada (JP No. 05287519).
With respect to claim 10, Furuya discloses in figs. 1-2 a method for forming a film on a substrate [14] (abstract), the method including a chamber [51] with a processing space, a substrate support portion (i.e. stage) [16] in the process space supporting the substrate [14], an electrode portion (i.e. holder) [6] holding a target [7] in the processing space, a cathode magnet [19] provided outside the chamber [51] and behind the target [7], a control member (i.e. shield) [9] having an opening (i.e. slit) [15] and configured to block sputtered particles released by the target [7], a first motor (i.e. moving mechanism) [13] to move the shield [9] between the stage [16] and the target [7] along a scanning direction parallel to a surface of the substrate [14] mounted on the 
However Furuya is limited in that: 1) sputtered particles released from the target [7] incident obliquely to the substrate [14]; and 2) sizes of the substrate [14] relative to the slit [15] are not specifically suggested.
Endo teaches in figs. 1A-B a method comprising adjusting a relative positional relation by directions [],[Z] between an opening portion (i.e. slit) [8] of a shield [5] and a cathode magnet [7] for forming a film on a substrate [W] via released sputter particles [101] from a target [3] (abstract; para 0072-0080), similar to the method of Furuya. Endo further depicts in figs. 1A-B the released sputter particles [101] are incident obliquely 
It would have been obvious to one of ordinary skill in the art to incorporate having the released particles from the target of Furuya be incident obliquely with the relative sizes of the substrate and slit as taught by Endo to gain the advantage of film thickness distribution is made uniform even under a condition of short film formation time.
However the combination of Furuya and Endo is further limited in that rotating the stage [16] supporting the substrate [14] between moving the shield [9] and cathode magnet [19] along the scanning direction and along the direction opposite the scanning direction is not suggested.
Druz teaches in figs. 3-3A a method of sputter depositing from a source (i.e. sputter target) [50] through a rectangular aperture (i.e. rectangular slit) [54] in a movable shield [52] onto a substrate [44] supported on a stage [56] that rotates the substrate [44] about an azimuthal axis (i.e. central axis) [45] (col. 5, lines 4-59; col. 6, lines 1-8), wherein a location of the rectangular aperture [54] in the shield [52] is movable relative to the substrate [44] (col. 7, lines 1-9; col. 9, lines 60-64), similar to the shield [9] of Furuya being 
It would have been obvious to one of ordinary skill in the art to incorporate rotating the substrate about the central axis of the stage as taught by Druz between the scanning direction and direction opposite the scanning direction of the combination of references to gain the advantage of attaining a targeted thickness of deposition material.
However the combination of Furuya, Endo, and Druz is further limited in that the shield including a plate-shaped fin that extends obliquely toward the cathode magnet [19] from at least part of an edge of the slit [15] is not suggested.

It would have been obvious to one of ordinary skill in the art to incorporate the partition plates (including the plate-shaped fin) of Harada into the shield of the combination of references to gain the advantages of equalizing sputter conditions in the longitudinal direction to uniformly form a thin film without any difference in film thickness and film quality.
With respect to claim 15. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (JP No. 08165569), Endo et al (US 2014/0097079), Druz et al (US Patent No. 9,206,500), and Harada (JP No. 05287519 as applied to claim 10 above, and further in view of Tepman (US Patent No. 5,223,112).
With respect to claim 11, the combination of references Furuya, Endo, Druz, and Harada is cited as discussed for claim 10. However the combination of references is limited in that a mechanism for transferring the substrate [14] into and out of the chamber [51] of Furuya is not specifically suggested.
Tepman teaches in fig. 2 a film forming system, fig. 2 depicting a chamber [42] includes a target [44] on a holder, a substrate [46’] on a stage, and a shutter (i.e. shield) [66] between the target [44] and substrate [46’], wherein the substrate [46’] is transferred into the chamber [42] via transfer module [41] (col. 2, lines 46-68; col. 3, lines 1-19), with both the substrate [46’] and shield [66] moved into the chamber [42] by a robotic shuttling mechanism (i.e. transfer device) or other transport means (col. 2, lines 11-34; col. 4, lines 29-36). Tepman further teaches the transfer device that transfers substrates and shields (i.e. shutters) in the chamber for processing without shutting down the film forming system when exchanging the substrates or shields.
It would have been obvious to one of ordinary skill in the art to have the first movement mechanism of the combination of references also transfer substrates into the chamber from a transfer module as taught by Tepman to gain the advantage of allowing for transferring of substrates and shields into the chamber without having to shut down the film forming system. In addition it would have been obvious to one of ordinary skill in the art to use the first movement mechanism of the combination of references to also .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (JP No. 08165569), Endo et al (US 2014/0097079), Druz et al (US Patent No. 9,206,500), and Harada (JP No. 05287519 as applied to claim 10 above, and further in view of Kanbara et al (JP No. 60197869).
With respect to claim 17, the combination of references Furuya, Endo, Druz, and Harada is cited as discussed for claim 10. Furuya further depicts in fig. 2 the slit [15] formed in a longitudinal direction, wherein the longitudinal direction is perpendicular to the scanning direction of the first movement mechanism [13] of the shield [9] (para 0020-0021). 
However the combination of references is limited in that while Furuya teaches the slit [15] is rectangular shaped, the slit having a width increasing from a center of the slit [15] to both ends of the slit [15] is not suggested.
Kanbara teaches in fig. 1 a similar film forming system as Furuya, wherein fig. 1 of Kanbara further depicts a shield plate [6] between a target [3] and substrate [4], the shield plate [6] having a slit [8], wherein a width of the slit [8] increases from a center to both ends of the slit [8] (abstract). Kanbara cites the advantages of the slit [8] as expanding effective using range of the target and improves productivity (abstract).


Response to Arguments
Applicant’s Remarks on p. 7-9 filed 9/18/2021 are addressed below.

Drawing Objections
Claim 12 has been canceled; the objection is withdrawn.

112 Rejections
Claim 12 has been canceled; the previous 1st paragraph rejection is moot.

103 Rejections
Applicant’s arguments on p. 8-9 with respect to amended claim 10 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794